Title: To Thomas Jefferson from William Matthews, 14 June 1826
From: Matthews, William
To: Jefferson, Thomas


Sir
Charlottesville
June 12th 1826
Will you be so good as to inform me what arrangements have been made with respect to furnishing the students with Arms—If they could be procured and lent to the students who attend my school within a week or two I should be pleased, as it is assential in order to enable me to discharge my duty; that they have them soon. I should consider it a great favour done me if exertions were made to procure arms for the class attending my instructions.Number of students attending 55.your Obt ServtWm Matthewsat Mr Garnetts Tavern